Title: To James Madison from Humphrey Marshall, 16 May 1803 (Abstract)
From: Marshall, Humphrey
To: Madison, James


16 May 1803. James Blair, of Frankfort, Kentucky, understanding that Thomas T. Davis has declined his recent appointment as a judge of the Indiana Territory, wishes the president to know that “he would accept the appointment, should the president be pleased to confer it on him.” Blair has been told that letters in his favor were sent to JM before Davis’s appointment, and he wishes these letters also to be shown to the president, “as he has not the honor of a personal acquaintance, and can be known only by representation.” Blair has served as attorney general for Kentucky “for some time,” but “a growing family, and but small compensation” have made him “willing to exchange his present situation for one, more permanent, and better paid.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Blair”). 2 pp.; docketed by Jefferson. Printed in Carter, Territorial Papers, Indiana, 7:113–14.



   
   Blair was mistaken, for Davis accepted his appointment and served as judge of the territory, 1803–6 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:397 n. 4).



   
   See, for instance, Joseph Crockett to JM, 9 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:184).


